Citation Nr: 0821935	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  05-04 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 20 percent for 
a stomach ulcer.

3.  Entitlement to an evaluation in excess of 20 percent for 
Type II diabetes mellitus with peripheral artery disease and 
peripheral neuropathy of the bilateral lower extremities.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and his friend


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from March 1966 to April 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The veteran testified before the undersigned at a Travel 
Board hearing in May 2008.

In June 2008, the Board granted the appellant's motion to 
have his case advanced on the Board's docket.

In a February 2008 rating decision, the RO denied service 
connection for coronary artery disease.  In a March 1, 2008, 
letter, the RO notified the veteran of this determination.  
In an April 2008 Informal Hearing Presentation (Informal) 
filed at the Board, the veteran's representative challenged 
the decision, and during the May 2008 Board hearing, the 
veteran reiterated his disagreement with the denial of 
service connection.  A Notice of Disagreement (NOD) must be 
filed with the VA office that entered the determination with 
which disagreement has been expressed.  See 38 U.S.C.A. 
§ 7105(b)(1) (West 2002); 38 C.F.R. § 20.300 (2007); see also 
Hamilton v. Brown, 39 F.3d 1574, 1582-85 (Fed. Cir 1994); 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  As such, the 
April 2008 Informal and the veteran's May 2008 testimony 
cannot be accepted as an NOD with the RO's denial of service 
connection for coronary artery disease.  The veteran, 
however, has until March 1, 2009, to file an NOD.  To date, 
the claims folder does not reflect that the veteran has filed 
an NOD, and thus the matter is referred to the RO for 
appropriate action.

The veteran's PTSD and TDIU claims are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's stomach ulcer is not manifested by any 
current clinical indications of weight loss, anemia, 
vomiting, hematemesis, or melena, and he only experiences 
nausea and diarrhea after eating certain foods.

2.  The veteran's diabetes mellitus does not require insulin, 
restricted diet, or regulation of activities.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater 
than 20 percent for a stomach ulcer have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.3, 4.7, 4.114, Diagnostic Codes 7304 (2007).

2.  The criteria for an initial disability rating greater 
than 20 percent for diabetes mellitus have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-
4.7, 4.20, 4.119, Diagnostic Code 7913 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.    

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999); see AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Stomach Ulcer

The veteran currently has a 10 percent rating for his stomach 
ulcer under 38 C.F.R. § 4.114, Diagnostic Code 7304.  Under 
this code, a 20 percent rating is warranted when the overall 
severity of the condition is "moderate," as manifested by 
episodes of recurring symptoms several times a year.  A 40 
percent rating is warranted when the overall severity of the 
condition is "moderately severe," as manifested by 
intercurrent episodes of abdominal pain at least once a 
month, partially or completely relieved by ulcer therapy, and 
mild and transient episodes of vomiting or melena.  A 60 
percent rating is warranted when the overall severity of the 
condition is "severe," with the same, but less significant, 
symptoms than if it were "pronounced," which warrants a 100 
percent rating for continuous pain that is not relieved by 
standard ulcer therapy, and with periodic vomiting, recurring 
melena or hematemesis, and weight loss that is totally 
incapacitating.  Id.

During a February 2004 VA general examination, the veteran 
denied any bowel problems but indicated that he tends to have 
loose stool after every meal.  

The veteran was afforded a VA stomach examination in May 
2005.  He denied hematemesis and melena, but reported 
moderate nausea postprandially that occurred every other day.  
Objective examination revealed epigastric pain, tenderness, 
and generalized abdominal tenderness.  

The veteran was afforded his most recent VA stomach 
examination in May 2006.  At this time, he did not complain 
of vomiting, hematemesis, or melena.  The veteran indicated 
that he suffers from postprandial nausea and diarrhea after 
consuming apples, bacon, or popcorn.  There is no objective 
medical evidence of mild and transient episodes of vomiting 
or melena.  Thus, the Board finds that the preponderance of 
the evidence is against a disability rating greater than 20 
percent for a stomach ulcer under Code 7304.  

Diabetes Mellitus

Here, the veteran has appealed the initial 20 percent 
disability rating assigned for diabetes mellitus.  38 C.F.R. 
§ 4.119, Code 7913.  The next higher evaluation, 40 percent, 
is awarded when the diabetes mellitus requires insulin, 
restricted diet, and regulation of activities.  The term 
"regulation of activities," as defined by Diagnostic Code 
7913, requires that a claimant have a medical need to avoid 
not only strenuous occupational activity, but strenuous 
recreational activity as well.  Camacho v. Nicholson, 21 Vet. 
App. 360, 363-34 (2007).

The Board finds that the overall disability picture does not 
more closely approximate the criteria for a higher 
evaluation.  38 C.F.R. § 4.7.  Specifically, the veteran's 
diabetes does not require insulin, restricted diet, or 
regulation of activities due to this condition alone.  

The veteran was afforded a VA diabetes examination in 
December 2005.  It was noted that he was also diagnosed with 
hypertension secondary to diabetes and peripheral neuropathy 
of the bilateral lower extremities secondary to both diabetes 
and non-service-connected peripheral arterial occlusive 
disease.  No insulin was prescribed to date, but the veteran 
was asked to lose weight and exercise 30 minutes daily.  

The veteran was afforded his next VA diabetes examination in 
May 2006.  At that time, it was noted that his diabetes was 
treated with metformin and that he was not required to 
restrict his activities secondary to diabetes.  He had no 
visual problems and no functional impairment of his bowel or 
bladder, although he did report hypertension and numbness in 
the bilateral lower extremities.  Objectively, it was noted 
that he had decreased sensation in the right leg greater than 
the left leg in a stroking distribution to sharp and dull.  
Blood pressure readings were 140/75 mmHg and 129/74 mmHg.  

The veteran was afforded his most recent VA examination in 
October 2006.  It was noted that he takes metformin orally 
twice per day, but no insulin.  The examiner opined that his 
hypertension was not related to his service-connected 
diabetes.  Neurologic examination revealed normal gait and 
station; deep patellar and Achilles tendon reflexes of 2+, 
bilaterally; and normal sensation to vibration and tactile 
sensation in the feet and hands.  The examiner also opined 
that his coronary artery disease (CAD) was not related to 
diabetes because it preceded the diagnosis of diabetes by 
several years.  Finally, the veteran was diagnosed with mild 
erectile dysfunction, which was more likely than not related 
to normal decline in function and cardiovascular disease, as 
there was no absence of either peripheral neuropathy or 
autonomic neuropathy on examination.  

This is supported by the report of a November 2007 VA heart 
examination, in which the examiner opined that it was less 
likely than not that the veteran's CAD was related to 
diabetes because his first myocardial infarction occurred in 
2001 and diabetes was not diagnosed until 2005.  His blood 
pressure at this time was 117/68 mmHg.  

Although the veteran's private cardiologist submitted a 
February 2007 letter opining that his CAD was a complication 
of his service-connected diabetes, this opinion is not based 
on the veteran's personal history.  Rather, the physician 
based his opinion on the general fact that "coronary artery 
disease is the most common significant complication of 
diabetes far surpassing the 'classic' diabetic complications 
of nephropathy, blindness, and neuropathy."  Therefore, the 
Board affords greater probative value to the opinions of the 
October 2006 and November 2007 VA examiners.

Although the veteran was asked to lose weight, there is no 
competent medical opinion suggesting that his diabetes 
mellitus standing alone results in insulin treatment, special 
diet, or a medical need to avoid strenuous occupational or 
recreational activity.  See Camacho, 21 Vet. App. at 363-34 
(2007).  To the contrary, records indicate that the veteran 
was advised to exercise more frequently.  

There is no objective medical evidence that the veteran must 
regulate his diet or activities due to his diabetes mellitus.  
At best, the manifestation of his peripheral nerves disease 
is mild.  Furthermore, his diastolic blood pressure is not 
predominantly 100 mmHg or more and his systolic blood 
pressure is not predominantly 160 or more   Therefore, the 
Board finds that the preponderance of the evidence is against 
an initial disability rating greater than 20 percent for 
diabetes mellitus under Code 7913, and separate evaluations 
under Code 8520 (paralysis of the sciatic nerve) and Code 
7101 (hypertension) would not result in compensable ratings.  

The Duty to Notify and Duty to Assist

The veteran's increased rating for stomach ulcer and diabetes 
claims arise from his disagreement with the initial 
evaluations following the grants of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's service medical records and post-service 
treatment records, and in February 2004, May 2005, December 
2005, May 2006, ad October 2006, he was afforded formal VA 
examinations. The Board finds that no additional assistance 
is required to fulfill VA's duty to assist with respect to 
the claims for increased ratings for a stomach ulcer and 
diabetes mellitus. Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).


ORDER

Entitlement to an evaluation in excess of 20 percent for a 
stomach ulcer is denied.

Entitlement to an evaluation in excess of 20 percent for Type 
II diabetes mellitus with peripheral artery disease and 
peripheral neuropathy of the bilateral lower extremities is 
denied.

REMAND

At his May 2008 Travel Board hearing, the veteran indicated 
that his PTSD had worsened since the most recent examination, 
which was conducted in April 2006.  As such, VA is required 
to afford him a contemporaneous VA examination to assess the 
current nature, extent and severity of his PTSD.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

As to his TDIU claim, pursuant to VA's duty to assist, VA 
must assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2007).  Because the veteran is 
unemployed and his service-connected disabilities satisfy the 
percentage requirements set forth in 38 C.F.R. § 4.16(a), the 
Board finds that VA must obtain a medical opinion to 
determine whether it is at least as likely as not that his 
service-connected disabilities, and particularly, his PTSD, 
render him unable to secure or follow a substantially gainful 
occupation because soliciting such an opinion is necessary to 
adjudicate this claim.  Thus, the Board has no discretion and 
must remand this matter to afford the veteran a VA 
examination, the report of which must address the above 
inquiry.  See 38 U.S.C.A. § 5103A; see also Colayong v. West, 
12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. 
App. 294, 297 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any pertinent 
outstanding records, the veteran should 
be afforded a VA psychiatric 
examination to determine the extent and 
severity of his PTSD.  The claims 
folder should be made available to and 
reviewed by the examiner.  All 
indicated tests should be performed.  
The examiner should report all 
pertinent findings and estimate the 
veteran's Global Assessment of 
Functional (GAF) Scale score.  The 
examiner should opine as to whether, 
without regard to the veteran's age or 
the impact of any nonservice-connected 
disabilities, it is at least as likely 
as not that his service-connected 
disabilities, and in particular, his 
PTSD, either alone or in the aggregate, 
render him unable to secure or follow a 
substantially gainful occupation.  A 
complete rationale for any opinion 
expressed and conclusion reached should 
be set forth in a legible report.  

2.  Thereafter, the RO should 
adjudicate the veteran's remaining 
claims.  If the benefit sought on 
appeal is not granted in full, the RO 
should issue a Supplemental Statement 
of the Case and provide the veteran and 
his representative an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


